Exhibit 10-E
 
 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As applicable to retirements of Eligible Executives on or after January 1, 19921
Amended and Restated Effective as of January 1, 2011


Section 1.  Introduction.  On January 1, 1985, the Company established this Plan
for the purpose of providing Eligible Executives, hired or rehired prior to
January 1, 2004, with a monthly Supplemental Benefit for their lifetime in the
event of their retirement from employment with the Company under certain
circumstances.  The Plan also provides for the award of Conditional Annuities
and Pension Parity Benefits to selected Eligible Executives under certain
circumstances.


Section 2.  Definitions.  As used in the Plan, the following terms shall have
the following meanings, respectively:


2.01 "Affiliate" shall mean, as applied with respect to any person or legal
entity specified, a person or legal entity that directly or indirectly, through
one or more intermediaries, controls or is controlled by, or is under common
control with, the person or legal entity specified.


2.02 "Annual Incentive Compensation Plan" shall mean the Annual Incentive
Compensation Plan of Ford Motor Company, as it may be amended.


2.03 "Code" shall mean the Internal Revenue Code of 1986, as amended from time
to time.


2.04 "Committee" shall mean the Compensation Committee of Ford Motor Company.


2.05 "Company" shall mean Ford Motor Company and such of the subsidiaries of
Ford Motor Company as, with the consent of Ford Motor Company, shall have
adopted this Plan.


2.06 "Conditional Annuity" or "Conditional Annuities" shall mean the benefit(s)
payable under this Plan as determined in accordance with Section 4.


2.07 "Credited Service" shall mean, without duplication, the years and any
fractional year of credited service at retirement, not exceeding one year for
any calendar year, of the Eligible Executive under all the Retirement Plans.


2.08 "Designated Beneficiary" shall mean the beneficiary or beneficiaries
designated by an Eligible Executive or Eligible Retired Executive in a writing
filed with the Company (subject to such limitations as to the classes and number
of beneficiaries and contingent beneficiaries and such other limitations as the
Committee may prescribe) to receive, in the event of the death of the Eligible
Executive or Eligible Retired Executive, the Death Benefits provided in Section
4.04.  An Eligible Executive or Eligible Retired Executive shall be deemed to
have designated as beneficiary or beneficiaries under the Plan the person or
persons who receive such Eligible Executive's or Eligible Retired Executive's
life insurance proceeds under the Company-paid Basic Life Insurance Plan, unless
such Eligible Executive or Eligible Retired Executive shall have assigned such
life insurance proceeds, in which event the Death Benefits shall be paid to such
assignee; provided, however, that if the Eligible Executive or Eligible Retired
Executive shall have filed with the Company a written designation of a different
beneficiary or beneficiaries under the Plan, such beneficiary form shall
control.  An Eligible Executive or Eligible Retired Executive may from time to
time revoke or change any such designation of beneficiary and any designation of
beneficiary under the Plan shall be controlling over any testamentary or other
disposition; provided, however, that if the Committee shall be in doubt as to
the right of any such beneficiary to receive any payment under the Plan, the
same may be paid to the legal representatives of the Eligible Executive or
Eligible Retired Executive, in which case the Company, the Committee and the
members thereof shall not be under any further liability to anyone.


2.09 "Disability Retirement" shall mean an Eligible Executive's retirement from
the Company on or after reaching at least 10 years of service and becoming
Totally and Permanently Disabled.
 
 
 

--------------------------------------------------------------------------------

1See Appendix A for provisions applicable to retirements of Eligible Executives
on or after January 1, 1985 and prior to January 1, 1992 or retirements of
Eligible Executives from certain former Company Affiliates.
 
 
 

--------------------------------------------------------------------------------

 


2.10 "Early Retirement" shall mean an Eligible Executive's retirement from the
Company on or after reaching age 55 with at least 10 years of service.


2.11 "Eligible Executive" shall mean a person who was hired or rehired prior to
January 1, 2004 and who is the Executive Chairman, Chief Executive Officer, an
Executive Vice President, a Group Vice President or a Vice President of the
Company (excluding any such person who is an employee of a foreign Affiliate of
the Company) or a Company employee in Leadership Level Four or above, or its
equivalent.


2.12 "Eligible Retired Executive" shall mean:


(a)  with respect to Supplemental Benefits, an Eligible Executive who


(i)  retires directly from Company employment with Company approval on Normal
Retirement, Disability Retirement, or Early Retirement;


(ii)  will receive a normal, disability or early retirement benefit under one or
more Retirement Plans;


(iii)  has at least ten years of Credited Service without duplication under all
Retirement Plans; and


(iv)  has at least five continuous years of Eligibility Service immediately
preceding retirement (unless the eligibility condition set forth in this
subparagraph (iv) is waived by the Chairman of the Board or the President and
Chief Executive Officer).


(b)  with respect to Conditional Annuity awards and Pension Parity Benefits, an
Eligible Executive (other than an Eligible Executive in Leadership Levels Four
through Two, or their equivalent) who retires directly from Company employment
with Company approval on Normal Retirement, Disability Retirement, or Early
Retirement.


2.13 "Eligible Surviving Spouse" shall mean, for purposes of the Pension Parity
Surviving Spouse Benefit, a surviving spouse, as defined by the Federal Defense
of Marriage Act of 1996, to whom an Eligible Retired Executive has been married
at least one year at the date of the Eligible Retired Executive's death.


2.14 "Eligibility Service" shall mean Company service while an Eligible
Executive.


2.15 "Final Five Year Average Base Salary" means the average of the final five
year-end Monthly Base Salaries immediately preceding retirement of the Eligible
Retired Executive.


2.16 "Final Three Year Average Base Salary" means the average of the final three
year-end Monthly Base Salaries immediately preceding retirement or death of the
Eligible Retired Executive.


2.17 "General Retirement Plan" or "GRP" means the Ford Motor Company General
Retirement Plan, as it may be amended.


2.18 "Monthly Base Salary" of an Eligible Executive means the monthly base
salary paid to such person while an Eligible Executive on December 31, prior to
giving effect to any salary reduction agreement pursuant to an employee benefit
plan, as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended, (i) to which Code Section 125 or Code Section 402(e)(3)
applies or (ii) which provides for the elective deferral of compensation.  It
does not include supplemental compensation or any other kind of extra or
additional compensation.


2.19 "Normal Retirement" shall mean an Eligible Executive's retirement from the
Company on or after reaching age 65 with at least 10 years of service.


2.20 "Pension Parity Benefit" shall mean benefits payable under this Plan as
determined in accordance with Section 5.


2.21 "Pension Parity Surviving Spouse Benefit" shall mean benefits payable under
this Plan to an Eligible Surviving Spouse as determined in accordance with
Section 5.03.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.22 "Plan" means the Supplemental Executive Retirement Plan of Ford Motor
Company, as amended.


2.23 "Plan Administrator" shall mean such person or persons to whom the
Committee shall delegate authority to administer the Plan.


2.24 "Retirement Plans" shall mean the Ford Motor Company General Retirement
Plan or any other retirement pension plan to which the Company contributes.


2.25 "Separation From Service" shall be determined to have occurred on the date
on which an Eligible Executive incurs a “separation from service” within the
meaning of Code Section 409A.


2.26 "SERP Benefit" shall mean any Conditional Annuities, Pension Parity
Benefits and/or Supplemental Benefits payable under this Plan.


2.27 "Specified Employee" shall mean an employee of the Company who is a "Key
Employee" as defined in Code Section 416(i)(1)(A)(i), (ii) or (iii), applied in
accordance with the regulations thereunder and disregarding Subsection
416(i)(5).  A Specified Employee shall be identified as of December 31st of each
calendar year and such identification shall apply to any Specified Employee who
shall incur a Separation From Service in the 12-month period commencing April
1st of the immediately succeeding calendar year.  An employee who is determined
to be a Specified Employee shall remain a Specified Employee throughout such
12-month period regardless of whether the employee meets the definition of
"Specified Employee" on the date the employee incurs a Separation From
Service.  This provision is effective for Specified Employees who incur a
Separation From Service on or after January 1, 2005.  For purposes of
determining Specified Employees, the definition of compensation under Treasury
Regulation Section 1.415(c)-2(d)(3) shall be used, applied without the use of
any of the special timing rules provided in Treasury Regulation Section
1.415(c)-2(e) or the special rule in Treasury Regulation Section
1.415(c)-2(g)(5)(i), but applied with the use of the special rule in Treasury
Regulation Section 1.415(c)-2(g)(5)(ii).


2.28 "Subsidiary" shall mean, as applied with respect to any person or legal
entity specified, (i) a person or legal entity a majority of the voting stock of
which is owned or controlled, directly or indirectly, by the person or legal
entity specified or (ii) any other type of business organization in which the
person or legal entity specified owns or controls, directly or indirectly, a
majority interest.


2.29 "Supplemental Benefit" shall mean benefits payable under this Plan as
determined in accordance with Section 3.


2.30 "Totally and Permanently Disabled" shall mean an Eligible Executive who:


(a)  
is not engaged in regular employment or occupation for remuneration or profit
(including employment with the Company and/or its Subsidiaries, but excluding
employment or occupation which the Plan Administrator determines to be for
purposes of rehabilitation);



(b)  
is determined by the Plan Administrator, on the basis of medical evidence, to be
totally disabled by bodily injury or disease so as to be prevented thereby from
engaging in any regular occupation with the Company, where such disability has
been continuous for at least 5 months, and where the Plan Administrator
determines such disability will be permanent and continuous during the remainder
of such Eligible Employee's life; and



(c)  
has earned at least 10 years of Credited Service.



Section 3.  Supplemental Benefits.


3.01  Eligibility.  An Eligible Retired Executive shall be eligible to receive a
Supplemental Benefit as provided herein.
 
 
 
 

--------------------------------------------------------------------------------

 


3.02  Amount of Supplemental Benefit.


(a)  Subject to any reductions pursuant to Subsection (b) below and to any
limitations and reductions pursuant to other provisions of the Plan, the monthly
Supplemental Benefit shall be an amount equal to the Eligible Executive's Final
Five Year Average Base Salary multiplied by the Eligible Executive's years of
Credited Service at retirement, and further multiplied by the Applicable
Percentage based on the Eligible Executive's position or salary grade
immediately preceding retirement, as follows:


For retirements on or after January 1, 1992 but prior to August 1, 1995



 
Status at Retirement
Applicable Percentage
   
Chairman, Vice Chairman, President
.90%
 
Executive Vice President
.80%
 
Vice President
.70%
 
Non-Vice Presidents
   
- Salary Grade 21, 20, 19
.60%
 
- Salary Grade 18, 17, 16
.40%
 
- Salary Grade 15, 14, 13
.20%
 
For retirements on or after August 1, 1995 but prior to February 1, 2000
   
Status at Retirement
Applicable Percentage
   
Vice President Band
   
- Chairman, Vice Chairman, President
.90%
 
- Executive Vice President
.80%
 
- Group Vice President
.75%
 
- Vice President
.70%
 
Non-Vice President
   
- General Executive Band
.60%
 
- Executive Band
.40%
 
- Salary Grade 15, 14, 13
.20%
 
For retirements on or after February 1, 2000
   
Status at Retirement
Applicable Percentage
   
Leadership Level One
   
- Executive Chairman, Vice Chairman,
   
President
.90%
 
- Executive Vice President
.80%
 
- Group Vice President
.75%
 
- Vice President
.70%
     
Leadership Level Two1
   
- Standard Benefit
.40%
 
- Non-standard Benefit2
.60%
 
Leadership Level Three
.20%
 
Leadership Level Four
.20%

 
 

--------------------------------------------------------------------------------

1 General Executive Band  Eligible Executives who, on or after January 1, 2000
were reclassified as Leadership Level Two Employees, shall retain their
entitlement to the .60% Applicable Percentage regardless of the
reclassification.
2 The non-standard benefit will be available for Leadership Level Two Eligible
Executives only upon approval of the Executive Chairman, Executive Vice
President and Chief Financial Officer and Group Vice President - Human Resources
and Corporate Services (or in the event of a change in title, their functional
equivalent).
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  For an Eligible Retired Executive who shall retire before age 62 the
monthly Supplemental Benefit payable hereunder shall equal the amount calculated
in accordance with the immediately preceding Subsection (a) reduced by 5/18 of
1% multiplied by the number of months from the later of the date the
Supplemental Benefit commences or age 55 in the case of earlier receipt as a
result of a Disability Retirement to the first day of the month after the
Eligible Retired Executive would attain age 62.


(c)  In addition to any other Supplemental Benefits provided under this Plan,
the Company may, in its sole discretion, provide special Supplemental Benefits
to certain Eligible Executives.  Special Supplemental Benefits provided to
Eligible Executives whose compensation is subject to the executive compensation
disclosure rules under the Securities Exchange Act of 1934 shall be set forth in
Appendix B.  Special Supplemental Benefits provided to Eligible Executives who
are not subject to such disclosure rules shall be set forth in a separate
confidential schedule to the Plan that is administered by the HR
Director-Executive Personnel Office.  Any special Supplemental Benefits provided
pursuant to this Section shall be paid in accordance with the terms and
conditions of this Plan, including without limitation Section 3.03.
 
 
3.03  Payments.
 
(a) Subject to the earning-out conditions set forth in Section 6, Supplemental
Benefits, in the amount determined under Section 3.02, shall be payable out of
the Company's general funds monthly beginning:
 
(i)      for distributions that commenced prior to January 1, 2005, on the first
day of the month when the Eligible Retired Executive's retirement benefit under
any Retirement Plan or under the Company's Executive Separation Allowance Plan
begins;
(ii)      for distributions commencing on or after January 1, 2005, on or as
soon as reasonably practicable after the first day of the month following the
date on which the Eligible Retired Executive has a Separation From Service or is
determined to be Totally and Permanently Disabled.

 
(b)           Notwithstanding any other provisions of the Plan to the contrary,
if a Specified Employee incurs a Separation From Service, other than as a result
of such Specified Employee's death, payment of any Supplemental Benefit to such
Specified Employee shall commence on or as soon as reasonably practicable after
the first day of the seventh month following the Separation From Service.  Any
Supplemental Benefit payments to which a Specified Employee otherwise would have
been entitled during the first six months following such Specified Employee's
Separation From Service shall be accumulated and paid in a lump sum payment on
or as soon as reasonably practicable after the first day of the seventh month
following such Separation From Service.  The payment delayed under this Section
shall not bear interest.

 
(c) Payments to an Eligible Retired Executive hereunder shall cease at the end
of the month in which the Eligible Retired Executive dies.


Section 4.  Conditional Annuities.


4.01  Eligibility.  The Committee may, in its discretion, award to an Eligible
Executive (other than an Eligible Executive in Leadership Levels Four through
Two or its equivalent) additional retirement income in the form of a Conditional
Annuity.


4.02  Amount of Conditional Annuity.


(a)  In determining the amount of any Conditional Annuity to be awarded to an
Eligible Executive for any year, the Committee shall consider the Company's
profit performance and the amount that is awarded to such Eligible Executive for
such year under the Annual Incentive Compensation Plan.  Awards shall be made
only for years in which the Committee has decided, for reasons other than
individual or corporate performance or termination of employment, to make an
award to an Eligible Executive under the Annual Incentive Compensation Plan
which is less than would have been awarded if the historical relationship to
awards to other executives had been followed.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  The aggregate annual amount payable under the Conditional Annuities awarded
to any Eligible Executive shall not exceed an amount equal to the Applicable
Percentage of the average of such Eligible Executive's Final Three Year Average
Base Salary, determined in accordance with the following table:



 
Applicable Percentage
Number of Years for
Chairman,
All Other
which a Conditional
Vice Chairman
Eligible
Annuity is awarded
and President
Executives
 
1
30%
20%
2
35
25
3
40
30
4
45
35
5 or more
50
40

 
The percentage shall be reduced pro rata to the extent that service at
retirement is less than 30 years.


4.03  Payments.


(a)           Subject to the earning-out conditions set forth in Section 6,
Conditional Annuities, in the amount determined under Section 4.02, shall be
payable to an Eligible Executive out of the Company's general funds monthly
beginning:


(i)           for distributions that commenced prior to January 1, 2005, on the
first day of the month when the Eligible Retired Executive's retirement benefit
under any Retirement Plan or under the Company's Executive Separation Allowance
Plan begins; or


(ii)           for distributions commencing on or after January 1, 2005, on or
as soon as reasonably practicable after the first day of the month following the
date on which the Eligible Retired Executive has a Separation From Service or is
determined to be Totally and Permanently Disabled.


 
   (b)           Notwithstanding any other provisions of the Plan to the
contrary, if a Specified Employee incurs a Separation From Service, other than
as a result of such Specified Employee's death, payment of any Conditional
Annuities to such Specified Employee shall commence on or as soon as reasonably
practicable after the first day of the seventh month following the Separation
From Service.  Any Conditional Annuity payments to which a Specified Employee
otherwise would have been entitled during the first 6 months following such
Specified Employee's Separation From Service shall be accumulated and paid in a
lump sum payment on or as soon as reasonably practicable after the first day of
the seventh month following such Separation From Service.  The payment delayed
under this Section shall not bear interest.


(c)           Except as provided in Section 4.04, payments with respect to an
Eligible Retired Executive hereunder shall cease at the end of the month in
which such Eligible Retired Executive dies.


(d)           For an Eligible Executive who retires before age 65, the monthly
payment under any Conditional Annuity awarded to such Eligible Executive shall
equal the actuarial equivalent (based on factors determined by the Company's
independent consulting actuary) of the monthly amount payable for retirement at
age 65.


4.04  Death Benefits.


(a)           Upon death before retirement but at or after age 55, the Eligible
Executive's Designated Beneficiary shall be paid a lump sum equal to 30 times
(representing 30 months) the aggregate monthly amount payable under such
Eligible Executive's Conditional Annuities if the Eligible Executive had been
age 55 at death, increased by one-third of one month for each full month by
which such Eligible Executive's age at death shall exceed age 55.  Such lump sum
payment shall be paid as soon as reasonably practicable following the date of
the Eligible Executive's death.
 
 
 
 

--------------------------------------------------------------------------------

 


(b)           If death occurs within 120 months following retirement, the
monthly payments under the Conditional Annuity shall be continued to the
Designated Beneficiary for the remaining balance of the 120 month period
following retirement.  Notwithstanding the preceding sentence, if the Designated
Beneficiary should die prior to receiving all of the remaining monthly payments,
any remaining monthly payments under the Conditional Annuity shall cease.


Section 5.  Pension Parity Benefits.


5.01  Eligibility.  For retirements on or after October 1, 1998, an Eligible
Retired Executive at Ford Motor Company (U.S.) or Ford Motor Credit Company
(U.S.) who held the position of a Vice President or above at Ford Motor Company
(U.S.) immediately prior to retirement and who had service with a subsidiary,
including an international subsidiary, at any time prior to becoming an employee
of Ford Motor Company (U.S.) or Ford Motor Credit Company (U.S.) shall be
eligible to receive a Pension Parity Benefit as provided below.


5.02  Amount of Pension Parity Benefit.


(a)           The monthly Pension Parity Benefit shall be an amount equal to the
difference between (i) and (ii), where (i) is the amount of the monthly
retirement benefit which would be payable under the GRP, the Supplemental
Benefit and/or Conditional Annuity under this Plan, the Executive Separation
Allowance Plan ("ESAP"), the Benefit Equalization Plan ("BEP"), and the Select
Retirement Plan ("SRP") if all of the Eligible Retired Executive's years of
service under the GRP/ESAP/BEP/SRP and each of the subsidiary's retirement plans
were counted as years of contributory service under the GRP/ESAP/BEP/SRP and
(ii) is the amount of monthly retirement benefit that is or was payable under
the GRP/ESAP/BEP/SRP, under the subsidiary's retirement plans, under this Plan
as a Supplemental Benefit or a Conditional Annuity, if applicable, or under any
other plan sponsored by a subsidiary which provided pension-type benefits (and
if such benefits were paid in a lump sum as a termination benefit, this Plan
shall convert the lump sum into an actuarial equivalent annuity (as determined
by an independent actuary appointed by Ford Motor Company) payable at age 65 to
the Eligible Retired Executive, or as was otherwise required pursuant to a
qualified domestic relations order for purposes of determining the appropriate
offset.)


(b)           For purposes of determining the amount of an Eligible Retired
Executive's Pension Parity Benefit, the Eligible Retired Executive shall be
treated as if he or she elected to receive his or her GRP benefit in the form of
the qualified joint and survivor annuity benefit under the GRP if married, or
the single life annuity form of benefit under the GRP if unmarried (including, a
divorced or widowed Eligible Retired Executive).  The amount of any Pension
Parity Benefit payable to an Eligible Retired Executive whose benefit under the
ESAP is not offset or reduced by the amount of any GRP benefit payable to such
Eligible Retired Executive prior to age 65 shall be increased upon the Eligible
Retired Executive's attainment of age 65 to reflect an unreduced normal
retirement benefit under the GRP.


5.03  Pension Parity Surviving Spouse Benefits.


(a)           An Eligible Surviving Spouse shall be entitled to receive a
monthly Pension Parity Surviving Spouse Benefit upon the death of the Eligible
Retired Executive in an amount equal to the difference between (i) and (ii),
where (i) is the actuarial equivalent (as determined by an independent actuary
appointed by Ford Motor Company) of the amount of the monthly survivor's benefit
that would be payable under the GRP, the ESAP, the BEP, and the SRP if all of
the Eligible Retired Executive's years of service under the GRP/ESAP/BEP/SRP and
each of the subsidiary's retirement plans were counted as years of contributory
service under the GRP/ESAP/BEP/SRP and (ii) is the actuarial equivalent (under
the method described in (i) above) of the amount of the monthly survivor's
benefit that is or was payable under the GRP/ESAP/BEP/SRP, under Section 4.04 if
the Designated Beneficiary was an Eligible Surviving Spouse, under the
subsidiary's retirement plans, or under any other plan sponsored by a subsidiary
which provided pension-type survivor benefits.


(b)           If an Eligible Retired Executive dies prior to reaching age 65,
such monthly Pension Parity Surviving Spouse Benefit shall commence on or as
soon as reasonably practicable after the first day of the month following the
month in which the Eligible Retired Executive would have reached age 65.  If an
Eligible Retired Executive dies after reaching age 65, such monthly Pension
Parity Surviving Spouse Benefit shall commence as soon as reasonably practicable
following the date of the Eligible Retired Executive's death.  Monthly Pension
Parity Surviving Spouse Benefits payable pursuant to this Section 5.03 shall
continue until the Eligible Surviving Spouse dies.
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.04  Payment.


(a)           Subject to the earning-out conditions set forth in Section 6, the
Pension Parity Benefit, in the amount determined under Section 5.02, shall be
payable to an Eligible Retired Executive out of the Company's general funds
monthly beginning:


(i)      for distributions that commenced prior to January 1, 2005, on the first
day of the month when the Eligible Retired Executive's retirement benefit under
any Retirement Plan commences; or
(ii)      for distributions commencing on or after January 1, 2005, on or as
soon as reasonably practicable after the first day of the month following the
date on which the Eligible Retired Executive has a Separation From Service or is
determined to be Totally and Permanently Disabled.


(b)           Notwithstanding any other provisions of the Plan to the contrary,
if a Specified Employee incurs a Separation From Service, other than as a result
of such Specified Employee's death, payment of any Pension Parity benefit to
such Specified Employee shall commence on or as soon as reasonably practicable
after the first day of the seventh month following Separation from Service.  Any
Pension Parity Benefit payments to which a Specified Employee otherwise would
have been entitled during the first 6 months following such Specified Employee's
Separation From Service shall be accumulated and paid in a lump sum payment on
or as soon as reasonably practicable after the first day of the seventh month
following such Separation From Service.  The payment delayed under this Section
shall not bear interest.
 
(c)           Payments to an Eligible Retired Executive hereunder shall cease at
the end of the month in which the Eligible Retired Executive dies.  The Pension
Parity Surviving Spouse Benefit, in the amount determined under Section 5.03,
shall be payable out of the Company's general funds monthly beginning on the
first day of the month following the Eligible Retired executive's
death.  Pension Parity Surviving Spouse Benefits paid to an Eligible Surviving
Spouse shall cease at the end of the month in which the Eligible Surviving
Spouse dies.


5.05  Administration and Interpretation.  The Group Vice President - Human
Resources and Corporate Services and the Executive Vice President and Chief
Financial Officer (or, in the event of a change in title, their functional
equivalent) shall have the full power and authority to develop uniform
administrative rules and procedures to administer the Pension Parity Benefit and
the Pension Parity Surviving Spouse Benefit, and specifically shall have the
authority to develop rules to cover specific situations that may require that
the Pension Parity Benefit or the Pension Parity Surviving Spouse Benefit to be
adjusted to reflect retirement payments from other sources in respect of prior
subsidiary service of the Eligible Retired Executive.  In the event of a change
in the designated officer's title, the officer or officers with functional
responsibility for Retirement Plans shall have the power and authority to
administer and interpret this Plan.


Section 6.  Earning Out Conditions.  Anything herein contained to the contrary
notwithstanding, the right of any Eligible Retired Executive to receive
Supplemental Benefit, Conditional Annuity or Pension Parity payments hereunder
for any month shall accrue only if, during the entire period from the date of
retirement to the end of such month, the Eligible Retired Executive shall have
earned out such payment by refraining from engaging in any activity that is
directly or indirectly in competition with any activity of the Company or any
Subsidiary or Affiliate thereof.


In the event of an Eligible Retired Executive's nonfulfillment of the condition
set forth in the immediately preceding paragraph, no further payment shall be
made to the Eligible Retired Executive or the Designated Beneficiary; provided,
however, that the nonfulfillment of such condition may at any time (whether
before, at the time of or subsequent to termination of employment) be waived in
the following manner:


(a) with respect to any such Eligible Retired Executive who at any time shall
have been a member of the Board of Directors, an Executive Vice President, a
Group Vice President, a Vice President, the Treasurer, the Controller or the
Secretary of the Company, such waiver may be granted by the Committee upon its
determination that in its sole judgment there shall not have been and will not
be any substantial adverse effect upon the Company or any Subsidiary or
Affiliate thereof by reason of the nonfulfillment of such condition; and


(b) with respect to any other such Eligible Retired Executive, such waiver may
be granted by the Annual Incentive Compensation Committee of Ford Motor Company
(or any committee appointed for the purpose) upon its determination that in its
sole judgment there shall not have been and will not be any such substantial
adverse effect.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Anything herein contained to the contrary notwithstanding, Supplemental Benefit,
Conditional Annuity and Pension Parity payments shall not be paid to or with
respect to any person as to whom it has been determined that such person at any
time (whether before or subsequent to termination of employment) acted in a
manner inimical to the best interests of the Company.  Any such determination
shall be made by (i) the Committee with respect to any Eligible Retired
Executive who at any time shall have been a member of the Board of Directors, an
Executive Vice President, a Group Vice President, a Vice President, the
Treasurer, the Controller or the Secretary of the Company, and (ii) the Annual
Incentive Compensation Committee of Ford Motor Company (or any committee
appointed for the purpose) with respect to any other Eligible Retired Executive,
and shall apply to any amounts payable after the date of the applicable
committee's action hereunder, regardless of whether the Eligible Retired
Executive has commenced receiving any benefits hereunder.  Conduct which
constitutes engaging in an activity that is directly or indirectly in
competition with any activity of the Company or any Subsidiary or Affiliate
thereof shall be governed by the two immediately preceding paragraphs of this
Section and shall not be subject to any determination under this paragraph.


Section 7.  General Provisions.


7.01  Administration and Interpretation.  An otherwise Eligible Executive's
Early Retirement under the Plan is subject to approval by the Executive
Personnel Committee.  Except as otherwise provided in the preceding sentence and
except as the committees specified in Sections 4 and 6 are authorized to
administer the Plan in certain respects, the Group Vice President – Human
Resources and Corporate Services and the Executive Vice President and Chief
Financial Officer (or, in the event of a change in title, their functional
equivalent) shall have full power and authority on behalf of the Company to
administer and interpret the Plan.  In the event of a change in a designated
officer's title, the officer or officers with functional responsibility for
Retirement Plans shall have the power and authority to administer and interpret
the Plan.  All decisions with respect to the administration and interpretation
of the Plan shall be final and shall be binding upon all persons.  In the event
that an Article, Section or paragraph of the Code, Treasury Regulations, or
Retirement Plans is renumbered, such renumbered Article, Section or paragraph
shall apply to applicable references herein.


7.02  Deductions.  The Company may deduct from any payment of Supplemental
Benefits, Conditional Annuity awards, or Pension Parity Benefits to an Eligible
Retired Executive or Pension Parity Surviving Spouse Benefits to an Eligible
Surviving Spouse all amounts owing to it by such Eligible Retired Executive or
Eligible Surviving Spouse for any reason, and all taxes required by law or
government regulation to be deducted or withheld.
 
7.03  No Contract of Employment.  The Plan is an expression of the Company's
present policy with respect to Company executives who meet the eligibility
requirements set forth herein; it is not a part of any contract of
employment.  No Eligible Executive, Designated Beneficiary, Eligible Surviving
Spouse or any other person shall have any legal or other right to any
Supplemental Benefit, Conditional Annuity, Pension Parity Benefit or Pension
Parity Surviving Spouse Benefit.
 
7.04  Governing Law.  Except as otherwise provided under federal law, the Plan
and all rights thereunder shall be governed, construed and administered in
accordance with the laws of the State of Michigan.


7.05  Amendment or Termination.  The Company reserves the right to modify or
amend, in whole or in part, or to terminate this Plan, at any time without
notice; provided, however, that no distribution of SERP Benefits shall occur
upon termination of this Plan unless applicable requirements of Code Section
409A have been met.


7.06  Local Payment Authorities.  The Vice President and Treasurer and the
Assistant Treasurer (or, in the event of a change in title, their functional
equivalent) may act individually to delegate authority to administrative
personnel to make benefit payments to Eligible Retired Executives in accordance
with plan provisions.


7.07  Code Section 409A.


(a)           The provisions of Code Section 409A are incorporated into the Plan
by reference to the extent necessary for any benefit provided under the Plan
that is subject to Code Section 409A to comply with such requirements and,
except as otherwise expressly determined by the Committee, the Plan shall be
administered in accordance with Code Section 409A as if the requirements of Code
Section 409A were set forth herein.  The Company reserves the right to take such
action, on a uniform and consistent basis, as the Company deems necessary or
desirable to ensure compliance with Code Section 409A, and applicable additional
regulatory guidance thereunder, or to achieve the goals of the Plan without
having adverse tax consequences under this Plan for any employee or
beneficiary.  Unless determined otherwise by the Committee, any such action
shall be taken in a manner that will enable any benefit provided under the Plan
that is intended to be exempt from Code Section 409A to continue to be so
exempt, or to enable any benefit provided under the Plan that is intended to
comply with Code Section 409A to continue to so comply.
 
 
 
 

--------------------------------------------------------------------------------

 


(b)           In no event shall any transfer of liabilities to or from this Plan
result in an impermissible acceleration or deferral of any SERP Benefits under
Code Section 409A. In the event such a transfer would cause an impermissible
acceleration or deferral under Code Section 409A, such transfer shall not occur.


(c)           In no event will application of any eligibility requirements under
this Plan cause an impermissible acceleration or deferral between Plan benefits
under Code Section 409A.


(d)           In the event an Eligible Executive or Eligible Retired Executive
is reemployed following a Separation From Service, distribution of any SERP
Benefit shall not cease upon such Eligible Executive's or Eligible Retired
Executive's reemployment.
 
(e)           After receipt of Plan benefits, the obligations of the Company
with respect to such benefits shall be satisfied and no Eligible Executive,
Eligible Surviving Spouse, or Designated Beneficiary shall have any further
claims against the Plan or the Company with respect to Plan benefits.


Section 8. Claim for Benefits


8.01 Denial of a Claim.  A claim for benefits under the Plan shall be submitted
in writing to the plan administrator.  If a claim for benefits or participation
is denied in whole or in part by the plan administrator, the Eligible Retired
Executive will receive written notification within a reasonable period from the
date the claim for benefits or participation is received.  Such notice shall be
deemed given upon mailing, full postage prepaid in the United States mail or on
date sent electronically to the Eligible Retired Executive.  If the plan
administrator determines that an extension of time for processing is required,
written notice of the extension shall be furnished to the Eligible Retired
Executive as soon as practical.
 
8.02  Review of Denial of Claim. In the event that the plan administrator denies
a claim for benefits or participation, an Eligible Retired Executive may request
a review by filing a written appeal to the Group Vice President - Human
Resources and Corporate Service and the Executive Vice President and Chief
Financial Officer (or, in the event of a change in title, their functional
equivalent), or their designee(s), within sixty (60) days of receipt of the
written notification of denial.  The appeal will be considered and a decision
shall be rendered as soon as practical.  In the event an extension of time is
needed to consider the appeal and render the decision, written notice shall be
provided to the Eligible Retired Executive notifying them of such time
extension.


8.03 Decision on Appeal. The decision on review of the appeal shall be in
writing. Such notice shall be deemed given upon mailing, full postage prepaid in
the United States mail or on the date sent electronically to the Eligible
Retired Executive.  Decisions rendered on the appeal are final and conclusive
and are only subject to the arbitrary and capricious standard of judicial
review.


8.04 Limitations Period. No legal action for benefits under the Plan may be
brought against the Plan until after the claims and appeal procedures have been
exhausted.  Legal actions under the Plan for benefits must be brought no later
than two (2) years after the claim arises.  No other action may be brought
against the Plan more than six (6) months after the claim arises.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Appendix A


Applicable to retirements of Eligible Executives on or after January 1, 1985 but
prior to January 1, 1992, or retirements of Eligible Executives from certain
former Company Affiliates.


Section 1.  Definitions.  The terms used in this Appendix shall have the same
meaning as those in the Supplemental Executive Retirement Plan, except as
follows:


1.01           "Contributory Service" shall mean without duplication the years
and any fractional year of contributory service at retirement, not exceeding one
year for any calendar year, of the Eligible Executive under all Retirement
Plans.


1.02           "Eligible Executive" shall mean a person who is the Chairman of
the Board and Chief Executive Officer, an Executive Vice President or a Vice
President of the Company (excluding any such person who is an employee of a
foreign Affiliate of the Company) or a Company employee in Salary Grade 13 or
its equivalent or above (Salary Grade 20 or its equivalent or above for Company
employees prior to January 1, 1989).


Section 2.  Supplemental Benefits.


2.01  Eligibility.  An Eligible Retired Executive shall be eligible to receive a
Supplemental Benefit as provided herein.


2.02            Amount of Supplemental Benefit.


(a)  Subject to any reductions pursuant to Subsection (b) below and to any
limitations and reductions pursuant to other provisions of the Plan, the monthly
Supplemental Benefit shall be an amount determined as follows:


(i)  For those employees who were Eligible Executives on or after January 1,
1989 and retired prior to January 1, 1992, an amount equal to the Eligible
Executive's Final Five Year Average Base Salary multiplied by the Eligible
Executive's years of Contributory Service at retirement, and further multiplied
by the Applicable Percentage based on the Eligible Executive's position or
salary grade immediately preceding retirement and on when the Contributory
Service occurred, as follows:


Status at Retirement
Applicable Percentage
 
Contributory
Contributory
 
Service
Service
 
before 1/1/89
from 1/1/89
Chairman, Vice Chairman,
   
President
.60%
.90%
Executive Vice President
.50%
.80%
Vice Presidents
   
Salary Grade 23
.40%
.70%
Salary Grade 22
.40%
.70%
Salary Grade 21
.40%
.70%
Salary Grade 20
.40%
.70%
Non-Vice Presidents
   
Salary Grade 21
.30%
.60%
Salary Grade 20
.30%
.60%
Salary Grade 19
.30%
.60%
Salary Grade 18, 17, 16
.20%
.40%
Salary Grade 15, 14, 13
.10%
.20%



 
 
 

--------------------------------------------------------------------------------

 



(ii)  For those employees who were Eligible Executives prior to January 1, 1989
and who retired prior to January 1, 1992, the greater of (A) or (B):


(A)  the Eligible Executive's Final Five Year Average Base Salary multiplied by
the Eligible Executive's Credited Service, and further multiplied by the
Applicable Percentage based on the Eligible Executive's position or salary grade
immediately preceding retirement, as follows:
 
Status at Retirement
Applicable Percentage
 
Chairman, Vice Chairman,
 
President
.50%
Executive Vice President
.40%
Vice President
 
Salary Grade 23
.35%
Salary Grade 22
.30%
Salary Grade 21
.25%
Salary Grade 20
.20%
Non-Vice Presidents
 
Salary Grade 21
.25%
Salary Grade 20
.20%

 
(B)  the Eligible Executive's Final Five Year Average Base Salary multiplied by
the Eligible Executive's Contributory Service, and further multiplied by the
Applicable Percentage set forth in Section (a)(i) above based on the Eligible
Executive's position or salary grade immediately preceding retirement and on
when the Contributory Service occurred.
 
(b)  For an Eligible Retired Executive who shall retire before age 62 the
monthly Supplemental Benefit payable hereunder shall equal the amount calculated
in accordance with the immediately preceding Subsection (a) reduced by 5/18 of
1% multiplied by the number of months from the later of the date the
Supplemental Benefit commences or age 55 in the case of earlier receipt as a
result of Disability Retirement to the first day of the month after the Eligible
Retired Executive would attain age 62.


Section 3.  Former Affiliates and Former Employees.


3.01   Ford Aerospace Corporation.  An employee of Ford Aerospace Corporation
who was a Vice President of Ford Motor Company as of April 1, 1985 and retired
May 1, 1985 shall be deemed to be an Eligible Executive under the Plan only for
Supplemental Benefits and shall be eligible to receive such benefits under the
Plan based on Credited Service under the Salaried Retirement Plan of Ford
Aerospace Corporation.


3.02   Ford New Holland, Inc.  The following shall be applicable to former
employees of Ford Tractor Operations who were transferred to Ford New Holland
(FNH) and who participated in the General Retirement Plan for service through
December 31, 1989 ("FNH Employees").


(a)  Retirement-Eligible FNH Employees as of January 1, 1989.


A FNH Employee who was eligible to retire under the General Retirement Plan on
or prior to January 1, 1989, and who was in a position equivalent to a Salary
Grade 13 or above on December 31, 1989, and who retires directly from FNH shall
be deemed to be an Eligible Executive under the Plan only for Supplemental
Benefits and shall receive such benefits as are applicable under the terms of
the Plan in effect at the date of retirement, if retired prior to January 1,
1992, or the terms of the Plan in effect on January 1, 1992, if retired on or
after January 1, 1992; provided, however, that for purposes of calculating the
Supplemental Benefit, the Plan shall use (i) the employee's position or salary
grade at FNH as of December 31, 1989; (ii) the Final Five Year Average Base
Salary immediately preceding retirement of the Eligible Executive from FNH; and
(iii) the employee's Credited Service or Contributory Service, as applicable, as
of December 31, 1989.
 
 
 

--------------------------------------------------------------------------------

 
 


(b)  Non-Retirement Eligible Employees as of January 1, 1989.
 
A FNH Employee who was not eligible to retire under the General Retirement Plan
on or prior to January 1, 1989, and who was in a position equivalent to a Salary
Grade 13 or above on December 31, 1989, and who retires directly from FNH shall
be deemed to be an Eligible Executive under the Plan only for Supplemental
Benefits and shall receive such benefits as are applicable under the terms of
the Plan in effect as of January 1, 1989; provided, however, that for purposes
of calculating the Supplemental Benefit, the Plan shall use (i) the employee's
position or salary grade at FNH as of December 31, 1989; (ii) the Final Five
Year Average Base Salary as of January 1, 1989; and (iii) the employee's
Contributory Service as of December 31, 1989.


3.03  Sale of Favesa Operations to Lear Seating Corporation.  An Eligible
Executive whose employment was transferred to Lear Seating Corporation by reason
of the sale of a portion of Plastic and Trim Product Division's seat operations
to Lear on November 1, 1993 and who was eligible to retire under the terms of
the General Retirement Plan as of December 31, 1993, shall retain eligibility to
receive a Supplemental Benefit, and shall receive such benefits as are
applicable under the terms of the Plan in effect as of December 31, 1993;
provided, however that for purposes of calculating the Supplemental Benefit, the
Plan shall use (i) the employee's position or salary grade with the Company as
of December 31, 1993; (ii) the Final Five Year Average Base Salary as of
December 31, 1993; and (iii) the employee's Credited Service as of December 31,
1993.


3.04  Transition of Jaguar/Landrover Employee to Tata Motors.  An Eligible
Executive whose employment was transferred to Tata Motors by reason of the sale
of the assets of Jaguar/Landrover divisions to Tata Motors on January 1, 2009
and who was eligible to retire under the terms of the General Retirement Plan as
of December 31, 2008, shall retain eligibility to receive a Supplemental
Benefit, and shall receive such benefits as are applicable under the terms of
the Plan in effect as of December 31, 2008; provided, however that for purposes
of calculating the Supplemental Benefit, the Plan shall use (i) the employee's
position or salary grade with the Company as of December 31, 2008; (ii) the
Final Five Year Average Base Salary as of December 31, 2008; and (iii) the
employee's Credited Service as of December 31, 2008.


3.05  Visteon Corporation.  The following shall be applicable to employees of
Ford who were transferred to Visteon Corporation on April 1, 2000 ("U.S. Visteon
Employees") and who ceased active participation in the Plan as of June 30, 2000
after Visteon Corporation was spun-off from Ford, June 28, 2000.


(a)           Group I and Group II Employees.


 
For purposes of this paragraph, a "Group I Employee" shall mean a U.S. Visteon
Employee who as of July 1, 2000 was eligible for immediate normal or regular
early retirement under the provisions of the GRP as in effect on July 1,
2000.  A "Group II Employee" shall mean a U.S. Visteon Employee who (i) was not
a Group I Employee; (ii) had as of July 1, 2000 a combination of age and
continuous service that equals or exceeds sixty (60) points (partial months
disregarded); and (iii) could become eligible for normal or regular early
retirement under the provisions of the GRP as in effect on July 1, 2000 within
the period after July 1, 2000 equal to the employee's Ford service as of July 1,
2000.  A Group I or Group II Employee shall retain eligibility to receive a
Supplemental Benefit and shall receive such benefits as are applicable under the
terms of the Plan in effect on the retirement date, based on meeting eligibility
criteria as of July 1, 2000 and Credited Service on July 1, 2000 and the Final
Five Year Average Base Salary as of the retirement date.



 
(b)
Group III Employees.



 
For purposes of this paragraph, a "Group III Employee" shall mean a U.S. Visteon
Employee who participated in the GRP prior to July 1, 2000 other than a Group I
or Group II Employee.  The Plan shall have no liability for any benefits payable
to Group III Employees who were otherwise eligible hereunder with respect to
Credited Service prior to July 1, 2000 on or after July 1, 2000.



Section 4.  General.  Except as otherwise provided in this Appendix A, the terms
of the Plan applicable to retirements of Eligible Executives on or after January
1, 1992 shall be applicable to the retirements of Eligible Executives on or
after January 1, 1985 but prior to January 1, 1992.
 
 
 
 

--------------------------------------------------------------------------------

 


Appendix B
Special Supplemental Benefits


Named Executive Officers




Section 1.  Special Supplemental Benefits Based on Notional Service and
Salary.  Special Supplemental Benefits will be provided to each Eligible
Executive listed in Subsection 1.03 below for the period of time during which
such Eligible Executive did not receive a cash base salary from the Company by
determining the Supplemental Benefits that otherwise would have been provided to
such Eligible Executive for such period using notional service and salary as
follows; provided that, in no event shall an Eligible Executive receive both
Supplemental Benefits and special Supplemental Benefits for the same period of
service:


1.01 Credited Service.  Credited Service, if any, for each such Eligible
Executive for any period of time during which the Eligible Executive did not
receive a cash base salary shall be determined by the Committee, in its sole
discretion, based on the credited service the Eligible Executive would have
accrued under the General Retirement Plan had the Eligible Executive
participated in, and accrued credited service under, the General Retirement Plan
during such period of time.


1.02 Monthly Base Salary.  Monthly Base Salary for each such Eligible Executive
shall be determined by the Committee, in its sole discretion, based on a
notional monthly base salary for the period of time during which the Eligible
Executive did not receive a cash base salary.


1.03 Affected Eligible Executives.  The following Eligible Executives' special
Supplemental Benefits shall be determined in accordance with this Section:


William Clay Ford, Jr.